        Case 3:20-cv-00168-LCB Document 20 Filed 01/21/21 Page 1 of 2                       FILED
                                                                                   2021 Jan-22 AM 10:46
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
 THOMAS E. HENDRIX and                      )
 DONNA HENDRIX                              )
                                            )
       Plaintiffs,                          )
                                            )   Case No.: 3:20-cv-0168-LCB
 V.                                         )
                                            )
 FORD MOTOR COMPANY,                        )
                                            )
       Defendants.                          )

                                 MEMORANDUM

      The parties have filed a Joint Stipulation of Dismissal (Doc. 19). Parties may

dismiss a lawsuit voluntarily by filing a stipulation of dismissal signed by all parties

who have appeared, except in suits involving class or derivative actions,

unincorporated associations, and receiverships. Fed. R. Civ. P. 41(a)(1)(A)(ii). None

of these exceptions apply in this case.

      Because the parties have filed a joint stipulation of dismissal signed by all

parties who have appeared, the case was dismissed with prejudice immediately upon

filing of the stipulation. Love v. Wal-Mart Stores, Inc., 865 F.3d 1322, 1325 (11th

Cir. 2017) (holding that a joint stipulation of dismissal is “self-executing” and

dismisses the case upon proper filing).

      The Clerk of Court is therefore DIRECTED to close this case.
 Case 3:20-cv-00168-LCB Document 20 Filed 01/21/21 Page 2 of 2




DONE and ORDERED January 21, 2021.



                          _________________________________
                          LILES C. BURKE
                          UNITED STATES DISTRICT JUDGE




                               2
